___________

                                  No. 96-1438
                                  ___________

United States of America,              *
                                       *
           Appellee,                   *
                                       *
     v.                                * Appeals from the United States
                                       * District Court for the
Phillip Henry Stands, also             * District of South Dakota.
known as Phillip Henry                 *
Atkinson, also known as                *
Phillip Henry Creek,                   *
                                       *
           Appellant.                  *
                                  ___________

                                  No. 96-1439
                                  ___________

United States of America,              *
                                       *
           Appellee,                   *
                                       *
     v.                                *
                                       *
Waylon Eric Duran,                     *
                                       *
           Appellant.                  *
                                  ___________

                                  No. 96-1494
                                  ___________

United States of America,              *
                                       *
           Appellee,                   *
                                       *
     v.                                *
                                       *
Miguel J. Duran,                       *
                                       *
           Appellant.                  *
                                  ___________

                     Submitted:   October 24, 1996

                         Filed:   January 28, 1997
                                  ___________
Before BOWMAN, HEANEY, and MORRIS SHEPPARD ARNOLD, Circuit Judges.

                                ___________

BOWMAN, Circuit Judge.


      Phillip Stands, Waylon Duran, and Miguel Duran were tried by jury and
were convicted of various crimes related to the beating of Gary Torrez.
The   defendants appeal.    Finding no reversible error, we affirm the
judgments of the District Court.1


                                    I.


      The following summary of the facts reflects the evidence in the light
most favorable to the jury's verdicts.    On the evening of October 28, 1994,
Phillip Stands and his wife, Candida Duran, attended several parties in
Rosebud, South Dakota, on the Rosebud Indian Reservation.        Phillip and
Candida spent much of the evening in separate company, and Candida was
discovered by a tribal police officer the next morning.          Because she
appeared to be injured, the officer drove her to a friend's home, where
Phillip met her.   In response to Phillip's questioning, Candida said that
she had been beaten up by some women at a party the previous night.   Later,
Candida told Phillip that she had been beaten by someone named Gary, whom
she had met at a party, and that this Gary had left her naked in a ditch
overnight.   Phillip, who noticed that Candida's clothing was torn and her
underwear was missing, believed she had been raped as well as beaten.
Candida described Gary's appearance and told Phillip that she believed he
was the son of Shorty Jordan, Phillip's uncle.


      Waylon Duran, Miguel Duran (both Candida's brothers), and Dale Stands
(Candida's cousin) stopped by Phillip's residence in Horse




       1
       The Honorable Charles B. Kornmann, United States District
Judge for the District of South Dakota.

                                    -2-
Creek, on the reservation, later on the morning of October 29.      (Because
of their common surnames, we will hereinafter refer to Phillip Stands,
Candida Duran, Waylon Duran, Miguel Duran, and Dale Stands by their first
names.)    Phillip put a knife in his pants and announced that he was going
to "stop" whoever had harmed Candida.      Phillip, Waylon, Miguel, and Dale
drove in Phillip's car to Rosebud to determine who had beaten Candida.
After discovering that Shorty Jordan was not at home, they proceeded to
Phillip's mother's home.     She did not know who Gary might be.   Phillip's
mother later told an investigator that Waylon was talking about getting
even with whoever attacked Candida, and she testified that Dale suggested
that he could kill the attacker and get rid of the evidence.   Silas Lincoln
arrived later and suggested that the as-yet-unidentified Gary could be Gary
Torrez, who matched Candida's description and was a son of Shorty Jordan.


     Phillip, Waylon, Miguel, Dale, and Lincoln then went to look for
Torrez,    whom they found at his mother's home in Rosebud.         Phillip
introduced himself as Torrez's second cousin and asked if Torrez could help
him find Shorty Jordan.    When they discovered that Jordan was still not at
home, the group of six went to Ghost Hawk Park, on the reservation, and
drank beer and whiskey for about thirty minutes.      They then returned to
Rosebud and dropped off Lincoln.   Torrez requested a ride home, but Phillip
suggested that they pawn some rings, drive to White River, and buy more
alcohol.    Torrez agreed, and Phillip drove to his house to get the rings.
While the car was parked behind the house, Miguel asked Torrez to get out
of the car.    At the same time, Phillip, inside the house, asked Candida if
she could identify Torrez as the man who assaulted her.     She told Phillip
that Torrez was the right man.


     Phillip drove north to White River, which is in Mellette County, off
the reservation.      He pawned his rings and bought beer, whiskey, and
gasoline.     He then suggested to Torrez that they go to see some Stands-
Jordan family lands, and Torrez agreed.     They drove




                                     -3-
north from White River and eventually stopped in an isolated area near the
west bank of the Little White River, where they continued to drink and
socialize.    After a while, Miguel opened the trunk of the car, took out a
handful of clubs, bats, and other weapons, and handed them to Torrez,
evidently in an attempt to ensure a fair fight.   Phillip told Miguel to put
the items away, which he did.    Waylon asked Torrez if he could borrow his
pull-over windbreaker.   As Torrez was facing Waylon, Phillip hit Torrez in
the back of the head with a shovel handle with sufficient force to break
the handle.     After Torrez fell to the ground, Phillip accused him of
beating Candida the night before, which Torrez denied.     Phillip, Waylon,
and perhaps Dale hit and kicked Torrez numerous times.   Miguel did not have
any physical contact with Torrez, but Torrez testified that Miguel was
standing behind the others "talking about hitting, kick him."   Tr. at 193.
Eventually, Miguel told the others not to hit Torrez any more, and they
ceased.


     Waylon then removed Torrez's clothing, except for his socks, and said
that he could walk back to town naked, making a reference to Candida's
being left naked the night before.         Phillip and Waylon gathered the
clothing and the weapons and placed them in the trunk.     Miguel retrieved
some of the clothes and gave them back to Torrez.   With his knife, Phillip
cut off a portion of Torrez's hair, letting out a war whoop and leaving a
three-inch laceration on Torrez's scalp.   Phillip, Waylon, Miguel, and Dale
drove away, leaving Torrez unconscious and bleeding.


     Approximately ten miles from the assault site, Waylon threw the
remainder of Torrez's clothing and several weapons out of the car.   Phillip
drove back to his house, where a birthday party for a young relative was
underway.    Various guests at the party testified that all three defendants
had blood on their clothes, Miguel and Waylon had blood on their hands, and
Miguel carried a clump of hair.




                                     -4-
     The next morning, Torrez managed to walk several miles to the
highway, where the sheriff found him and took him to the hospital.      His
forearm and the bone around his eye socket were fractured, and there was
a large cut to his shin, in addition to the scalp laceration.


                                   II.


     Phillip, Waylon, Miguel, and Dale were indicted on charges of
kidnapping, in violation of 18 U.S.C. § 1201(a)(2) (1994) (Count I);
assault with a dangerous weapon, in violation of 18 U.S.C. § 113(a)(3)
(1994) (Count II); and assault resulting in serious bodily injury, in
violation of 18 U.S.C. § 113(a)(6) (1994) (Count III).   Dale pleaded guilty
to misprision of felony and testified against the other defendants.     The
jury found Phillip guilty on all three counts, and the court sentenced him
to 135 months in prison.   The jury found Waylon not guilty of kidnapping
but guilty on Counts II and III, and the court sentenced him to 74 months
in prison.    The court granted Miguel a judgment of acquittal on the
kidnapping charge at the close of the government's case; the jury found him
not guilty on Count II but guilty on Count III.     The court sentenced him
to five years' probation and a fine of $5000.   After the court denied their
post-trial motions, see United States v. Atkinson, 916 F. Supp. 959 (D.S.D.
1996), all three defendants appealed their convictions.


                                   III.


     We begin with the most significant and difficult issue, whether
federal jurisdiction was properly established.     This issue involves two
related inquiries:   whether the government presented sufficient evidence
to identify the site of the assault, and whether that site is within
"Indian country," as defined by 18 U.S.C. § 1151 (1994).     Along the way,
we will consider Miguel's argument that the jury instruction defining
Indian country was




                                   -5-
erroneous and the contention of all three defendants that the indictment
insufficiently identified the location of the assault.


                                     A.


     The defendants argue that the evidence is insufficient to establish
the site of the assault.


     When reviewing the sufficiency of the evidence, we consider the
     evidence in the light most favorable to the verdict rendered;
     we accept all reasonable inferences which tend to support the
     jury verdict; and while the evidence need not preclude every
     outcome other than guilt, we consider whether it would be
     sufficient to convince a reasonable jury beyond a reasonable
     doubt. We can reverse for insufficient evidence only if no
     reasonable jury could have found the defendant guilty beyond a
     reasonable doubt.


United States v. Roach, 28 F.3d 729, 736 (8th Cir. 1994) (citations
omitted).


     At trial, the parties disputed whether the assault occurred in
section 15 or section 22 of township 43 north, range 28 west in Mellette
County.     Each section is one mile square, and section 15 is immediately
north of section 22, so we are concerned with a relatively small area.   At
trial, the government argued that the assault took place in section 22,
which the government argues is within Indian country, while Phillip's
testimony placed the assault in section 15, which the government concedes
is not Indian country.   We believe the evidence was sufficient for the jury
to conclude that the assault took place in section 22.


     After discovering Torrez on October 30, Sheriff Cecil Brandis,
accompanied by two tribal police officers, set out to find the site of the
assault.    After some investigation on the east side of the Little White
River, they crossed to the west side and turned south on an unpaved road.
They were met by John Boyles, a woodcutter who




                                    -6-
had seen the defendants and Torrez in the area the previous day and had
heard police transmissions on his radio scanner.            Boyles led the officers
south to the spot where he had seen the defendants.                  Sheriff Brandis
testified that they passed through one closed gate, and he believed they
passed through another gate that was already open.                 Boyles and tribal
officer Kelly Iyotte also testified that they went through two gates to
reach the site, and Torrez testified that Phillip drove through two gates
before the assault.2         Within about 100 feet from the spot where Boyles
directed      them,   the   officers   discovered   beer   cans,   some    of   Torrez's
clothing, a broken shovel handle, and what appeared to be blood.


        Tribal investigator Grace Her Many Horses joined the officers at the
site later in the evening of October 30.        She returned the next day, along
with tribal officer Christian Barrera, who had been at the scene on October
30, and Larry Marshall of Tribal Land Enterprises, an entity of the Rosebud
Sioux       Tribe.    Despite    cross-examination    by   counsel   for    all    three
defendants, both Her Many Horses and Barrera testified that they were
certain that they returned to the same location where they had been the
previous day.         Marshall testified and demonstrated on two different
exhibits that the site was in the northern portion of section 22.


        Finally, Sheriff Brandis, tribal officer Iyotte, tribal officer
Barrera, realty official Marshall, and FBI agent Drew McConaghy all
identified a similar location on different aerial photographs of the area.
See Ex. 24-26, 29, 41A.         Judging from a signature S-curve in the river and
a change in color on the ground, which could indicate a change in ownership
at the section line, the




        2
      Another tribal officer and Phillip both testified that they
passed through only one gate. Nevertheless, the jury reasonably
could have credited those witnesses who testified that the site was
two gates removed from the main road. Although the parties do not
state so explicitly, we assume that the significance of the second
gate is that it is on the boundary line between sections 15 and 22.

                                          -7-
jury reasonably could have found that the assault took place on section 22
rather than section 15.


                                     B.


     Having determined that the government's evidence is sufficient to
sustain its theory as to the location of the assault, we next consider the
defendants' argument that the evidence is insufficient to show that that
location is within Indian country.    Kidnapping, assault with a dangerous
weapon, and assault resulting in serious bodily injury are federal offenses
when committed by an Indian in Indian country.     See 18 U.S.C. § 1153(a)
(1994).   The defendants stipulated that they are Indians, and that issue
is not before us.   Indian country is defined as


     (a) all land within the limits of any Indian reservation . . .,
     (b) all dependent Indian communities . . ., and (c) all Indian
     allotments, the Indian titles to which have not been
     extinguished, including rights-of-way running through the same.


18 U.S.C. § 1151 (1994).


     Jurisdiction over the kidnapping charge presents a relatively simple
issue.    It is clear from the evidence that much of the defendants'
inveigling of Torrez--described more fully in section V-A of this opinion--
took place within the present-day boundaries of the Rosebud Reservation.
The jury was instructed that Indian country includes, inter alia, land
within the limits of any Indian reservation, as provided in § 1151(a).   We
thus are satisfied that jurisdiction over the kidnapping charge was
adequately shown.


     Whether the government established jurisdiction over the assault
charges is a considerably more complicated question.      All of Mellette
County, where the assault occurred, has been outside the limits of the
Rosebud Reservation since 1910.   See Rosebud




                                     -8-
Sioux Tribe v. Kneip, 430 U.S. 584, 609-15 (1977).   The government does not
argue that the site of the assault is within a dependent Indian community.
Accordingly, federal jurisdiction over the assault charges is proper only
if the parcel on which the assault occurred is an Indian allotment, the
Indian title to which has not been extinguished.


     Before turning directly to the merits of the sufficiency-of-the-
evidence question, we first clarify some of the terminology used in § 1151
and in the trial below.


     Today, allotment is a term of art in Indian law, describing
     either a parcel of land owned by the United States in trust for
     an Indian ("trust" allotment), or owned by an Indian subject to
     a restriction on alienation in favor of the United States or
     its officials ("restricted fee" allotment).


Felix S. Cohen's Handbook of Federal Indian Law 615-16 (Rennard Strickland
ed., 1982 ed.).   Nothing in this case turns on the distinction between the
two types of allotments, although references in the record to "trust" land
have created considerable confusion, as we shall see.       Many allotments
arose out of the government's policy in the late nineteenth and early
twentieth centuries, pursuant to the General Allotment Act, of breaking up
Indian reservations into parcels to be held in trust by the United States
for individual Indians.   See 25 U.S.C. §§ 331-334, 348-349 (1994); Solem
v. Bartlett, 465 U.S. 463, 466-67 (1984).   When Congress later diminished
a reservation, as it did with the Rosebud reservation, see Rosebud Sioux,
430 U.S. at 609-15, allotted lands outside the new reservation boundaries
retained their allotment status, and they remain Indian country today
unless their Indian titles have been extinguished.   See 18 U.S.C. § 1151(c)
(1994); Rosebud Sioux, 430 U.S. at 615 n.48; Solem, 465 U.S. at 467 n.8.
"Fee land" refers to property owned or patented in fee simple, without the
type of restrictions on alienation found in a




                                    -9-
restricted fee allotment.       Fee land is therefore not allotted land, and fee
land beyond the boundaries of a reservation is not Indian country.        "Tribal
trust land" is land owned by the United States in trust for an Indian
tribe.         The Secretary of the Interior is authorized to purchase land in
trust for Indian tribes pursuant to the Indian Reorganization Act, see 25
U.S.C. § 465 (1994), and has purchased off-reservation land in trust for
tribes on a number of occasions.        See, e.g., South Dakota v. United States
Dep't of Interior, 69 F.3d 878, 880 (8th Cir. 1995) (holding § 465
unconstitutional), vacated, 117 S. Ct. 286 (1996).             For jurisdictional
purposes, tribal trust land beyond the boundaries of a reservation is
ordinarily not Indian country.3       A final category suggested by some of the
evidence in this case is land owned by a tribe in fee.4          Whether property
of this type is considered fee land or "tribal" land, it is not allotted
land, and so if it is outside the reservation, it is not Indian country.


       We now turn to the sufficiency of the evidence to establish that the
assault occurred on allotted land, an issue we have considered only once
before.        In United States v. Jewett, 438 F.2d 495 (8th Cir.), cert. denied,
402 U.S. 947 (1971), it was apparently undisputed that the land on which
the crime occurred had been allotted to an individual Indian.          See id. at
497.   To demonstrate that the Indian title had not been extinguished, the
government presented testimony from an official of the Bureau of Indian
Affairs (BIA).        See id.   He testified that records of




       3
      In some circumstances, off-reservation tribal trust land may
be considered Indian country. See, e.g., United States v. Azure,
801 F.2d 336, 338-39 (8th Cir. 1986) (tribal trust land could be
considered de facto reservation or dependent Indian community).
The government has not argued that Azure or similar cases apply
here.
           4
       Even land owned by a tribe in fee is subject to certain
restrictions on alienation in favor of the United States. See 25
U.S.C. § 177 (1994); Alonzo v. United States, 249 F.2d 189, 196
(10th Cir. 1957), cert. denied, 355 U.S. 940 (1958).

                                         -10-
transfers of allotments were kept in his office, that each allotment was
assigned a tract number, that the card corresponding to the tract on which
the crime occurred revealed a number of transfers to Indians through
inheritance, and that the final entry indicated that the allottee had
transferred the property to the United States in trust for the tribe.   See
id.   The government introduced into evidence a certified copy of the deed
to the United States.      See id.   The witness testified further that a
records search revealed no subsequent transfers, that he had verified with
the BIA's principal office that the land was still held in trust for the
tribe, and that the Indian title to the property had therefore not been
extinguished.5   See id.    We concluded that "[s]ubstantial evidentiary
support exists for the court's determination that the crime occurred in
Indian country and hence jurisdiction is established."    Id. at 498.


      In the instant case, the government presented a far less coherent
picture of the jurisdictional status of section 22.    Insofar as we have
been able to determine, in the course of the four-day trial only three
references were made to allotments, and in none of them did a witness
identify the assault site as an allotment.    See Tr. at 134 (Boyles); id.
at 314 (Marshall); Closing Arg. Tr. at 13.     Other government witnesses
identified the site as "tribal property," Tr. at 25 (Brandis), "tribal
land," id. at 317 (Marshall), "tribal trust land," id. at 319 (Marshall),
and "Indian trust land," id. at 533-34 (McConaghy).      Although we might
interpret Agent McConaghy's phrase "Indian trust land" as a reference to
a trust allotment, the jury did not receive an instruction that would have
enabled it to conclude that "Indian




      5
      This represents another situation in which tribal trust land
may be considered Indian country: if an allotment is transferred
to the United States in trust for a tribe and becomes tribal trust
land, it is still an allotment "the Indian title[] to which [has]
not been extinguished."     18 U.S.C. § 1151(c) (1994).     No one
suggests that this possibility is relevant to this case.

                                     -11-
trust land" might signify an allotment, and so the testimony is not helpful
to the government's claim that the evidence on this issue was sufficient.


     The     government's    confusion   throughout   the   trial   about   the
jurisdictional question is best exemplified in the following exchange
between the Assistant U.S. Attorney and Larry Marshall, the tribal realty
official:


     Q.    Based on your education and experience, is the spot where
     Grace [Her Many Horses] and Officer Chris Barrera took you, is
     that tribal trust land?

     A.      Yes.

     . . .

     Q.    And [are] there many areas of land that is tribal trust
     land in Mellette County?

     A.      Yes.

     Q.      Administered by your office?

     A.      Yes.

     Q.    And is that Indian country as you understand the term,
     based on your experience and your education?

     A.      It's not considered Indian country, no.

     Q.      It's not considered Indian country; it's tribal land?

     A.      No.    We just have tribal land within Mellette County.

     Q.      And you're not--I went too far. . . .

     . . .

     Q.      You don't have a law degree, do you?

     A.      No.

     Q.    Do you know the definition of Indian country for federal
     criminal prosecution?




                                     -12-
     A.     No.


Tr. at 319-21.     In sum, the government adduced no testimonial evidence from
which the jury could conclude that the assault took place on an allotment.


     The government did, however, introduce an exhibit from which the jury
reasonably could have determined that jurisdiction was proper.              While
Marshall was testifying, he referred to Exhibit 41B, which was admitted
into evidence over the relevance-based objection of Phillip's counsel.
None of the defendants objected to the authenticity or accuracy of the
exhibit.    Exhibit 41B is a copy of a page from a Mellette County atlas,
used in Marshall's office, showing land ownership in the township involved
in this case.     All parties agree that the southern half of section 15--the
spot where Phillip's testimony placed the assault--is owned by Eugene
Strain (apparently in fee, as the government does not claim that the court
would have had jurisdiction if the assault occurred there).           Most of the
northern half of section 22, and in particular the northeast quarter of the
section--where the government claims the assault occurred--is marked on
Exhibit 41B with the notation "Allot 1553."         Other parcels are marked as
"Allot,"    as    "Tribal,"   as   "Tribal   I.R.A."   (presumably   for   "Indian
Reorganization Act"), or with the names of individual owners.              Several
parcels also contain handwritten modifications, including reference numbers
and subdivisions, and in one parcel, "Allot 3093" is stricken out.


     The government argues that the notation "Allot 1553" is sufficient
evidence to establish that the land at issue in this case is an allotment.
We agree.   Although the government's arguments were presented poorly, the
jury was instructed clearly that an allotment was one of the possible bases
of Indian-country jurisdiction.        With Exhibit 41B before it during its
deliberations, the jury reasonably could have found that the language
"Allot 1553"




                                       -13-
on the map, which was provided by a tribal officer, established that the
parcel was an allotment.


     This is only half of the story, however, because the government also
needed to prove that the Indian title to the allotment had not been
extinguished.    See 18 U.S.C. § 1151(c) (1994).   The government argues as
follows:    "The fact that Exhibit [41B] describes the assault site as
located on Indian Allotment #1553 establishes that the Indian title has
never been transferred or extinguished.    If it had it would no longer be
an Indian allotment."    Br. of Appellee at 15.    We are not overwhelmed by
this argument.    That the map shows the parcel as "Allot 1553" tends to
establish only that it was an allotment when the map was originally
published (a date that is not in the record).         Since that time, the
Secretary of the Interior could have issued the allottee a patent in fee,
see 25 U.S.C. § 349 (1994), or the period of trust on the allotment could
have expired, see 25 U.S.C. §§ 348-349 (1994),6 or the allotment could have
been inherited by a non-Indian, see 25 C.F.R. § 152.6 (1996), among other
possibilities.


     The complexity involved in this inquiry undoubtedly explains why the
prosecutor in Jewett put a BIA official on the stand to describe what was
essentially a title search of the property.   Had the government presented
this sort of evidence in the instant case, we would have a much easier
question to decide.     But despite the government's lackluster showing on
this essential jurisdictional predicate of its case, we conclude that the
jury verdict should be upheld.   We believe the jury reasonably could have
found that the map is up-to-date and that, if the Indian title to the
relevant parcel had been extinguished, the map would have reflected the
change.    As we noted above, in another plot in the same township, the
designation "Allot 3093" is stricken by hand, and the map shows




     6
     But see 25 U.S.C. §§ 462, 478-1 (1994) (extending periods of
trust and restrictions indefinitely).

                                    -14-
other    handwritten changes.        In the absence of an objection to the
authenticity or accuracy of Exhibit 41B, the jury thus was entitled to
infer that the map accurately represented the state of title at the time
of the crime.      Accordingly, the jury had a reasonable basis for finding
that the crime occurred in Indian country.


                                            C.


        Miguel raises a related issue regarding the jury instruction on
Indian country, which quotes the operative provisions of § 1151 verbatim.
See Atkinson, 916 F. Supp. at 960-61.               Miguel argues that because the
testimony involved descriptions of the land as various forms of "trust
land," and because the instruction does not specify the Indian-country
status of "trust land," the instruction does not adequately set forth the
law.


        None of the defendants objected to the instruction or proposed an
alternative instruction.       As a result, our review is for plain error.              See
United States v. Ryan, 41 F.3d 361, 366 (8th Cir. 1994) (en banc), cert.
denied, 115 S. Ct. 1793 (1995).       We see no plain error in the instruction,
which sets forth the law as clearly as the United States Code does.                      The
instruction     "clearly    and   properly       explained    to   the    jury   the   legal
principles governing the case."            Feingold v. United States, 49 F.3d 437,
439 (8th Cir. 1995).       In any event, as we have explained above, the various
discussions in trial testimony of "trust land" were essentially irrelevant
to the question at hand, and a more detailed explanation of Indian country
jurisdictional principles might only have confused the jurors.


                                            D.


        In   another   related    issue,    all    three     defendants    challenge     the
sufficiency of the indictment.               In particular, they argue that the
indictment failed fairly to apprise them of the location of the alleged
crimes.      The indictment alleges that each count occurred




                                           -15-
"approximately 7.6 miles north of White River and 1.3 miles east of Highway
83 in Mellette County, in Indian country, in the District of South Dakota."
Superseding Indictment at 1-2.   The defendants do not challenge the north-
south accuracy of the indictment, but they do argue that the site of the
assault, the northeast corner of section 22, is about 3.5 miles east of
Highway 83.   This argument is potentially significant because much of the
property east of Highway 83 and west of section 22 is fee land, and thus
not Indian country.


        An indictment is sufficient if it (1) contains the elements of the
charged offense and fairly informs the defendant of the charge against
which he or she must defend and (2) enables him or her to plead double
jeopardy as a bar to further prosecution.       See United States v. Just, 74
F.3d 902, 903-04 (8th Cir. 1996).    An indictment that is challenged after
jeopardy has attached is liberally construed in favor of sufficiency.    See
id. at 904.    Unless the indictment is so defective that by no reasonable
construction can it be said to charge the offense for which the defendants
were convicted, we will uphold it.    See id.


        In the circumstances of this case, the defendants' challenge to the
indictment fails.   The indictment specifically states that its geographical
measurements are approximate.    Agent McConaghy testified that he obtained
the measurements by driving north from White River on Highway 83 for 11.3
miles, driving east for 1.3 miles, and driving south for 3.7 miles.      See
Tr. at 575-77.   Because the roads in the area do not correspond precisely
to compass points, the site of the assault is not exactly 7.6 miles north
of White River and 1.3 miles east of Highway 83.           Nevertheless, the
geography of the indictment is reasonably accurate, and it is clear from
the testimony that the defendants were well aware of the charges against
them.     In addition, the defendants' evidence placed the incident even
further east than the government's evidence did.         Compare id. at 711
(Phillip's testimony




                                    -16-
that incident occurred 25 or 30 yards from river) with id. at 559
(McConaghy's testimony that site was 1/4 mile from river).    Nothing in the
record   suggests that the defendants were in any way misled by the
indictment's slight east-west imprecision, and no one suggests that the
defendants would have any difficulty pleading double jeopardy to bar
another prosecution for the kidnapping and assault of Torrez.    We conclude
that the indictment was sufficient.


                                     IV.


     At this point, we consider a somewhat collateral issue raised by
Phillip.     In the statement of the issues in his opening brief, Phillip
suggests that the court should have determined the jurisdictional question
as a matter of law.    Unfortunately, Phillip does not pursue this issue in
the text of his brief or cite any authority for the proposition.    Based on
our own research, we are inclined to think that his suggestion is partially
correct:     given a particular piece of land, it is for the court, not the
jury, to determine whether that land is in Indian country.       See United
States v. Deon, 656 F.2d 354, 356-57 (8th Cir. 1981) (court may determine
as a matter of law that area is in Indian country); United States v. Cook,
922 F.2d 1026, 1031-32 (2d Cir.) (determination of whether site of offense
is in Indian country is for court alone), cert. denied, 500 U.S. 941
(1991); United States v. Sohappy, 770 F.2d 816, 822 n.6 (9th Cir. 1985)
(what constitutes Indian country is matter for judge, not jury), cert.
denied, 477 U.S. 906 (1986); United States v. Levesque, 681 F.2d 75, 78-79
(1st Cir.) (error to submit question to jury) (dictum), cert. denied, 459
U.S. 1089 (1982).7    This question, which we considered in




         7
        In other factual situations, courts have held that the
existence of jurisdiction over crimes committed in a particular
geographic area is a question for the court. See, e.g., United
States v. Hernandez-Fundora, 58 F.3d 802, 809-10 (2d Cir.) (federal
prison), cert. denied, 115 S. Ct. 2288 (1995); United States v.
Warren, 984 F.2d 325, 327 (9th Cir. 1993) (military base).

                                    -17-
section III-B, is analytically distinct from the issue we reviewed in
section III-A:   whether the crime in fact occurred on a particular piece
of land or within a particular area.    The latter question--the location of
the crime--is certainly a factual issue for the jury.        See United States
v. Eder, 836 F.2d 1145, 1147-48 (8th Cir. 1988) (jury had to find that
killing occurred on reservation); United States v. Warren, 984 F.2d 325,
327 (9th Cir. 1993) (locus of offense is an issue for trier of fact).


     In the case at bar, it may have been error for the District Court to
submit to the jury the narrow question of whether the alleged site of the
offense was Indian country.    Nevertheless, the defendants did not object
to the submission, so the issue has been waived, and we cannot say that the
asserted error so affected the defendants' substantial rights as to warrant
reversal under the plain error standard of review.      Thus we do not consider
the issue further.


                                       V.


     Phillip and Miguel also challenge the sufficiency of the evidence to
support their convictions.


                                       A.


     Phillip argues that the evidence is insufficient to support his
conviction for kidnapping Torrez.   As relevant here, the federal kidnapping
statute applies to any person who "unlawfully seizes, confines, inveigles,
decoys, kidnaps, abducts, or carries away and holds for ransom or reward
or otherwise any person."     18 U.S.C. § 1201(a) (1994).       The government
acknowledges that no forceful abduction took place and that Phillip sought
no ransom, but argues that the conviction is supportable under the phrases
"inveigles, decoys" and "otherwise."        We agree.




                                    -18-
       Viewed in the light most favorable to the verdict, the evidence
reveals that Phillip encouraged Torrez to get into and remain in the car
when he might otherwise have wished to go his own way.            The jury reasonably
could have concluded that Phillip intentionally sought to gain Torrez's
trust by introducing himself as a cousin, asking to see Shorty Jordan,
drinking with Torrez for a while, suggesting the trip to White River to get
more alcohol, and offering to show Torrez some family land, while Phillip
was also planning to conduct an informal one-man lineup and to take Torrez
to an isolated location where the assault was not likely to be interrupted.
We believe the evidence is more than sufficient to support the government's
contention that Phillip inveigled or decoyed Torrez into joining the group.
That Torrez agreed to accompany the others is not dispositive, because he
"did not consent 'to the kind of trip eventually undertaken.'"                   United
States v. Eagle Thunder, 893 F.2d 950, 952 (8th Cir. 1990) (quoting United
States v. Wesson, 779 F.2d 1443, 1444 (9th Cir. 1986)); see also United
States v. Hoog, 504 F.2d 45, 50-51 (8th Cir. 1974) (inducing victim to
accept ride and remain in vehicle under false pretenses constitutes
inveigling or decoying), cert. denied, 420 U.S. 961 (1975).


       We interpret the "or otherwise" language in the kidnapping statute
broadly.     See United States v. Bordeaux, 84 F.3d 1544, 1548 (8th Cir.
1996).     A conviction is proper if the victim was taken "for some reason
that the defendant considered of sufficient benefit to him, or for 'some
purpose of his own.'"       Id. (citation omitted).        The jury reasonably could
have   determined    that     Phillip's   reasons   for     inveigling    Torrez    into
accompanying him were to have Candida identify Torrez, and then to assault
Torrez in an isolated location where detection would be unlikely.                   Some
evidence    also   suggests    that   Phillip    thought   he   could    avoid   federal
prosecution by taking Torrez off the reservation for purposes of the
assault.    These reasons are clearly sufficient to support the kidnapping




                                          -19-
conviction.   See id. (affirming conviction of kidnapping for purposes of
assault and proceeding to isolated location).


                                     B.


     Miguel also challenges the sufficiency of the evidence to support his
conviction.    As we noted above, Miguel was convicted only of assault
resulting in serious bodily injury, and the government seeks to uphold his
conviction only on the theory that he aided and abetted the others' assault
of Torrez, a theory that was properly charged and presented to the jury.
Although Miguel did not himself beat Torrez, we conclude that the jury
reasonably could have found that Miguel aided and abetted the assault.


     One who "aids, abets, counsels, commands, induces or procures" a
crime is punishable as a principal.        18 U.S.C. § 2 (1994).    We have
recognized that aiding and abetting is not itself a crime; rather, § 2
imputes the actions of the principal to the aider and abettor as a matter
of law.   See United States v. Simpson, 979 F.2d 1282, 1285 (8th Cir. 1992),
cert. denied, 507 U.S. 843 (1993).         Liability for the actions of a
principal requires only "that the defendant was associated with the
unlawful venture, participated in it as something the defendant wished to
bring about, and sought by the defendant's own action to make it succeed."
United States v. Dunlap, 28 F.3d 823, 826 (8th Cir. 1994).


     The jury reasonably could have found that Miguel was, at the very
least, aware of the nature and purpose of the group's search for Torrez and
that, at times, he was an active participant in the day's activities.
Miguel asked Torrez to get out of the car during the one-man lineup and
encouraged the others to hit and kick Torrez during the beating.    When he
returned to the reservation, Miguel had blood on his hands, shoes, and
clothing, and one witness stated that he was carrying hair.    We recognize
that Miguel sought to protect Torrez from further injury by providing
Torrez with means




                                    -20-
to defend himself, telling the others to stop the beating, and returning
some clothing to Torrez.      The District Court properly considered these
factors, among others, in imposing a sentence well below the applicable
guidelines range of 33 to 41 months in prison, but they do not vitiate
Miguel's participation as an aider and abettor of the assault.


                                      VI.


     Finally, we consider the defendants' allegations of prosecutorial
misconduct.     "The test for reversible prosecutorial misconduct has two
parts:    (1) the prosecutor's remarks or conduct must in fact have been
improper, and (2) such remarks or conduct must have prejudicially affected
the defendant's substantial rights so as to deprive the defendant of a fair
trial."     United States v. Hernandez, 779 F.2d 456, 458 (8th Cir. 1985).
Defense counsel did not object to most of the prosecutorial statements
which are now urged to be improper; we review these statements for plain
error, reversing only if the error is clear, affects the defendant's
substantial rights, and seriously affects the fairness, integrity, or
public reputation of judicial proceedings.    See United States v. Olano, 507
U.S. 725, 734-37 (1993); United States v. Grady, 997 F.2d 421, 424 (8th
Cir.), cert. denied, 510 U.S. 958 (1993).


     We begin with two questions acknowledged by the government to be
improper.     Candida testified that she did not tell the tribal police
officer who discovered her what had happened to her because she was "still
in shock."     Tr. at 620.    The prosecutor replied, "When did your memory
suddenly come back to you?"    Id.   Later, Candida testified that the tribal
officer "said either Phillip could take me home or he was going to take me
to jail."     Id. at 623.    The prosecutor countered, "And so you took the
lesser of those two evils.    You went with Phillip[,] right?"   Id.   Defense
counsel objected to both questions; the first was rephrased properly, and
the court cautioned the jury to disregard the second.




                                      -21-
We agree that these questions were improper, particularly the second.               But
the marginal effect of these comments on a collateral issue--whether
Candida was in fact raped--in the context of a four-day trial, the
substantial evidence of the defendants' guilt, and the curative actions of
the court convince us that this misconduct was not so significant that it
deprived the defendants of a fair trial.         See Hernandez, 779 F.2d at 460-
61.


      When Phillip was on the stand, the prosecutor suggested on cross-
examination that Phillip had changed the order of several events he had
related during direct examination.          See Tr. at 799-800.       Counsel did not
object, and Phillip insisted that his direct testimony was not as the
prosecutor had characterized it.       The prosecutor said nothing further about
the issue.   A review of the sometimes confusing direct testimony suggests
that Phillip was correct and his testimony was consistent.               Although the
prosecutor was incorrect, we believe his questioning was the result of an
honest   mistake   rather   than    any   impropriety,   and    its   effect   on   the
proceedings was minimal.


      In another portion of Phillip's testimony, the government attempted
to explore Phillip's previous robbery conviction.              The prosecutor asked
whether Phillip had "received a sentence," id. at 823; counsel objected,
and the court sustained the objection.           The prosecutor then sought to
clarify Phillip's direct testimony that he had "been convicted of no
felonies since then," id. at 673, by eliciting a concession that one reason
Phillip had been convicted of no felonies was that he was still in prison
on the robbery conviction.         In other words, the prosecutor attempted to
counter the impression left by Phillip's direct testimony that he had been
a law-abiding citizen since the robbery conviction.        In a bench conference,
the court determined that defense counsel had opened the door to the
government's line of questioning, but that the questions would be more
prejudicial than probative.    We need not determine whether this ruling was
correct, because the only issue




                                          -22-
before us is whether the questions that were actually asked denied the
defendants a fair trial.         On this issue, the jury heard the unsurprising
information     that   Phillip    had   received   a   sentence   for   his   robbery
conviction; otherwise, the prosecutor got no farther than "But it's--"
before he was cut off and the questioning was ruled inadmissible.             Id. at
823.   We conclude that the defendants were in no way prejudiced by these
questions.


       Phillip's sister testified in an attempt to show that Torrez did not
believe he had been kidnapped.          The following exchange took place during
cross-examination:


       Q.    You don't recall mentioning to Gary Torrez that your
       brother had offered $1,000 if he'd keep his mouth shut?

       A.     No.

       Q.     Did your brother ever communicate that fact to you?

       A.     Not for $1,000.


Id. at 661.    The discussion continued, but defense counsel's only objection
was that questions about the alleged bribe had been asked and answered.
On appeal, the defendants contend that this line of questioning constituted
an unfounded attack on the character of both the witness and Phillip.             The
government insists that it had a factual basis for asking these questions,
but when the witness denied that the incident had occurred, the government
decided not to explore this collateral issue further.           We have no means of
determining whether or not the government had a factual basis for this line
of questioning, but in any event, we are unable to conclude that the
questions so undermined the fairness of the proceedings as to constitute
reversible error under the plain error standard of review.


       Near the end of the trial, the court asked defense counsel if they
had any surrebuttal witnesses.          When counsel answered




                                         -23-
affirmatively and asked for a few minutes "to make sure they're here," the
prosecutor responded, "Your Honor, I guess if they have witnesses, I'd ask
they call them now rather than go out and talk to them beforehand."            Id.
at 877.   The government now claims that the prosecutor meant to suggest
that the trial proceed without a recess so that members of the audience
would not report the developments in rebuttal testimony to the surrebuttal
witnesses.    If that was in fact the prosecutor's intent, he phrased his
statement in such a fashion that it unfairly impugned the integrity of
defense counsel.    Nevertheless, no one objected to the statement, and after
a short break, counsel was able to ease the sting of the statement by
asking the next witness, "Did I go out there and talk to you and tell you
what to say?"      Id.   In light of the record as a whole, we reject the
argument that, under the plain error standard, the prosecutor's improper
statement warrants a reversal of the defendants' convictions.


     We   have     reviewed   carefully   the   defendants'   other   claims    of
prosecutorial misconduct and have concluded that they are meritless.


                                      VII.


     Although we find nothing in Phillip's pro se supplemental brief that
aids his appeal, we grant leave to file the brief.      The convictions of the
defendants are affirmed.


     A true copy.


             Attest:


                   CLERK, U. S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                      -24-